PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/061,015
Filing Date: 11 Jun 2018
Appellant(s): AARTS et al.



__________________
Robert M. McDermott (Reg. No. 41,508)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief (hereinafter “Brief”) filed September 8, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 21, 2018 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	Response to Appellant’s arguments regarding the rejection of claims 1-4, 6-10, 12-15, and 17-18 under 35 U.S.C. 103 OVER Van Pieterson AND Kurtz:
Appellant argues that the combination of Van Pieterson and Kurt does not disclose that electro-dermal activity (EDA) can be measured using optical techniques (Brief 5-8).
	The Examiner respectfully disagrees and asserts that representative Claim 1 sets forth a limitation of, among other features, “an evaluation circuit that determines a measure of EDA,” and not EDA itself, which is an electrical measurement in terms of conductance (emphasis added).  Examiner herein is interpreting “measure of EDA” as stated in the claims as Appellant states in multiple portions of their specification, but particularly and most clearly as Appellant describes on page 6 of the Specification dated March 7, 2016: “According to this embodiment the sweat (electro- dermal activity)…”
	Appellant further discusses: 
“Whether a subject's skin is moist, and in particular, whether a subject's wound is "wet, or closed, i.e. relatively dry" provides no indication of the subject's electro- dermal activity, as asserted by the Examiner.  Pain from the wound would likely elevate the subject's electro-dermal activity, but this pain may be present regardless of whether the 
	Examiner states again that the invention is determining a “measure of EDA,” and not the conductance measurement of the well-known concept of EDA.  Examiner has interpreted sweating as a suitable measure for EDA as defined in several portions of Appellant’s Specification and Appellant fails to provide any persuasive evidence as to how the sweat/skin moisture of the present application (which Appellant admits to be a measure of EDA in the Specification) is patentably distinguishable from the sweat/skin moisture determined in the applied Van Pieterson reference.  Additional details such as pain elevating EDA can be interpreted as another suitable measure for EDA, and does not preclude the use of sweat as another suitable measure.  Sweat secretion can be triggered by many factors (thermoregulation, sensory discrimination, and emotional stimulation), but the source of sweating is irrelevant since the overall effect produced is a change in skin conductance due to sweating, which reads upon Appellant’s definition of EDA.
	Appellant further continues:
“At the cited text, Kurtz discloses that the light is anywhere "above about 700nm" or anywhere "below about 400nm", and among these broad bands of wavelengths, sweat can be detected. Kurtz itemizes a variety of detectable elements, including sweat, but does not disclose at which wavelength among these broad bands of wavelength each of the itemized elements may be detected. Accordingly, the Examiner's assertion that "Kurtz teaches that infrared light with a wavelength of 700 nm is capable of measuring sweat' finds no support in Kurtz.”
	Kurtz states, explicitly, the following in Paragraph 0104: 
“For example, one or more cameras 120 can have non-visible infrared or UV imaging (wherein infrared imaging is done above about 700 nm and UV imaging is done below or multi-spectral imaging capabilities, which can assist in imaging non-visible changes in the skin, hair, eyes, mouth, saliva, sweat, tears and sub-surface changes in skin structure, skin temperature and skin temperature distributions” (emphasis added).
	Kurtz describes that the system may use any one of the three following modalities: infrared imaging (“above about 700 nm”), UV imaging (“below about 400 nm”), or multi-spectral imaging.  Kurtz follows such wavelength ranges/modalities with an itemized listing of detectable elements including sweat, indicating that any one of the wavelength ranges/modalities may likely be utilized to detect the elements of the itemized list.  Kurtz does not restrict detection of any particular set of the detectable elements to a particular wavelength range/modality.  Furthermore, it is well-known in the art that differing wavelengths produce differing depths of penetration into the skin for spectroscopic measurements, wherein light in the near-infrared/infrared range is capable of penetrating deeply enough into the skin to monitor the elements of the itemized list, including sweat since such wavelengths penetrate through to the dermis/hypodermis where sweat glands are located.  The Appellant’s argument that “Kurtz itemizes a variety of detectable elements, including sweat, but does not disclose at which wavelength among these broad bands of wavelength each of the itemized elements may be detected” is non-persuasive because Kurtz at least suggests that it would have been at within the knowledge and skill of a person of ordinary skill in the art to detect elements, including, skin moisture/sweat at certain wavelengths including above about 700nm, as claimed, and would therefore have been obvious.  The arguments are therefore deemed to be non-persuasive and the rejection proper.  

Appellant argues that the proposed combination of Van Pieterson and Kurtz does not disclose determining a measure of the electro-dermal activity from the received light, wherein the evaluation unit is configured to evaluate only infrared light in the wavelength range between 750 and 950 nm.
Appellant discusses: 
“As noted above, Van Pieterson discloses measuring skin moisture in the range of 1450-2000nm.
As also noted above, Kurtz discloses measuring sweat at wavelengths below 400nm or above 700nm.
Van Pieterson's detection of skin moisture at 1450-2000nm is within the range of Kurtz's disclosure that sweat can be detected at wavelengths above 700nm. Absent any suggestion to the contrary, the combination of Van Pieterson and Kurtz will provide for a detection of skin moisture/sweat in the range of 1450-2000nm, and not in the range of 750-950nm, as specifically taught and claimed by the applicants.
Because the Examiner has failed to identify where the combination of Van Pieterson and Kurtz discloses determining a measure of electro-dermal activity based on an evaluation of received light at 750-950nm, the applicants respectfully maintain that the Examiner has failed to establish a prima-facie case to support the rejection of claims 1-4, 6-10, 12-15, and 17-18 under 35 U.S.C. 103 over Van Pieterson and Kurtz, and respectfully request that the Board reverse this rejection.”
	Van Pieterson discloses only a single range which may be used to determine skin reflectivity as a means to identify skin moisturization; however, Van Pieterson does not preclude any other potential wavelength ranges from also detecting sweat, either by other properties of the skin or chemical constituents thereof.  Kurtz indicates that a wavelength range of above about 700 nm is sufficient to measure multiple skin constituents, including sweat.

 There is no apparent reason to modify Van Pieterson in the manner proposed by the Examiner.
Appellant discusses: 
“Additionally, there is no evidence to suggest that monitoring light at 750- 950nm will provide an indication of skin moisture caused by a wound, which is the intended purpose of Van Pieterson's detection device. Absent such evidence, it is likely that such monitoring at 750-950nm will not be as effective, if effective at all, in detecting skin moisture caused by a wound at 1450-2000nm, rendering such a modification of Van Pieterson unsuitable for its intended purpose.”
	Van Pieterson describes one method of detecting skin moisturization through detection of skin reflectivity, assessed at a particular wavelength range of 1450-2000nm.  Van Pieterson is also concerned with other factors identified by other wavelengths, such as oxygenation, melanin content, overall redness, collagen, elasticity, and amount of fat (P. 32), and the invention of Van Pieterson is not limited to the narrow scope defined by Appellant as solely detecting skin moisture caused by a wound.  The recitation of using a specific wavelength for determining skin reflectivity as a measure of skin moisturization does not preclude the use of other wavelength ranges for the measurement of other skin constituents which Van Pieterson is interested in and which may also be utilized for the same purpose of identifying skin constituents and moisture.  Such an alternative wavelength range would be that of about 700 nm as taught by Kurtz (Paragraph 0104), which is also capable of identifying skin moisturization through assessment of sweat as well as sub-surface changes in skin structure and non-visible changes in skin (Paragraph 0032).
Further argument.  Measuring sweat is not equivalent to obtaining a measure of electro- dermal activity.

Page 1: “As such, increased sympathetic activity (sympathetic arousal) elevates heart rate, blood pressure, and sweating… Since sweat is a weak electrolyte and good conductor, the filling of sweat ducts results in many low-resistance parallel pathways, thereby increasing the conductance of an applied current. Changes in skin conductance at the surface, referred to as electro-dermal activity (EDA), reflect activity within the sympathetic axis of the ANS and provide a sensitive and convenient measure of assessing alterations in sympathetic arousal associated with emotion, cognition, and attention.” 
Page 1: “Stress is generally defined as a disruption of the autonomic balance involving a state of high sympathetic activation. Since EDA is solely determined by the activity of the sympathetic branch of the ANS… tonic EDA parameters may be regarded as suitable measures of ANS activity induced by stress. Autonomic responses in the skin such as sweating, piloerection, and vasomotor changes can thus be elicited by various emotional states via the Papez circuit in the limbic system.”
Page 3: “Sweat does not flow continuously through the duct to the skin surface, but rather in a pulsatile manner with pulsations of 12 - 21 Hz. Rhythmic contractions of the myoepithelia, surrounding not only the secretory but also the ductal part of the sweat gland like a helix, are regarded as the source of the pulse… According to the present invention a particular part of the infrared spectrum is evaluated, in particular a wavelength range between 750 and 950 nm, which has been found to see the 
Examiner notes that the pulsation of the myoepithelia (surrounding the sweat gland) is what is being separated from the pulsatile component of the heart in the spectroscopy results.
Page 4: “In principle, the spectroscopic results can be used to determine what type of sweat it is, leaving open the possibility to discriminate the physical circumstances creating the EDA (emotion, stress, sport, etc.).”
Page 5: “Based upon the received light, information about the electro-dermal activity of the subject is derived in the evaluation unit 13, e.g. a processor. In particular, changes in the intensity of the light received by the light sensor 12 are correlated with the electro-dermal activity. E.g. a sudden increase in the received light signal, which… may particularly be a response from the sweat accumulated at the moment.”
Page 6: “According to this embodiment the sweat (electro- dermal activity) is measured…” (emphasis added)
Page 7: “The wearable device itself can be placed on other parts of the skin (like forehead, or foot), which respond strongly with sweat to emotions. Further, the wearable device can be also integrated into garments like helmets (for athletes), headbands, gloves, jewelry, glasses (like google glasses), into the bra or in the sole (because the lower part of the feet respond also well with sweat to emotions).”
Examiner notes that the placement of the device relative to locations capable of sweating is critical to the operation of the device, wherein Appellant’s 
Appellant further discusses: 
“The fact that excitation of the sweat glands can produce skin moisture does not lead to a logical conclusion that any production of skin moisture is caused by excitation of the sweat glands. As exemplified by Van Pieterson's disclosure, skin moisture may be present while a wound is healing, without regard to whether the subject's sweat glands are being excited by electro-dermal activity.”
	Firstly, Appellant’s argument does not consider the wavelength range of about 700 nm of Kurtz, which expressly allows for the detection of, among other detectable elements, sweating.  Examiner further notes that while not all detection of skin moisturization leads to an identification of sweating, sweating can, in fact, be identified by a detection of skin moisturization.  Appellant’s argument is based on edge cases where the combination is alleged to not read upon the claim limitations, but does not present sufficient argument nor consider the case where the combination is capable of measuring sweat, i.e., a measure of EDA as defined by Appellant in their specification.
	Appellant further states:
		“This increase in sweating is unrelated to the subject’s electro-dermal activity, as the term electro-dermal activity is defined and used in the medical arts.”
	Again, Appellant’s specification indicates that sweating and EDA appear to be equivalent (see citations of specification above) or, at the very least, highly correlated/interrelated/analogous.  Appellant presents no further explanation of how sweating is not explicitly related to EDA.  Particularly, Appellant states, “Electro-dermal activity is caused by the autonomous excitation of the sweat glands… This excitation increases the amount of water and salt in the skin tissue, increasing the skin's conductivity.”  Such a description appears to contradict Appellant’s point that an increase in sweating is 
Appellant further makes the point:
“Additionally, the detection of changes in received light due to changes in EDA requires a level of detection that far exceeds the detection of changes in received light due to visible skin moisture. In particular, an EDA response typically lasts for a few seconds, which is significantly shorter than the time required for the excreted sweat to reach the surface of the subject's skin. Typically, such as when the subject is abruptly startled, the EDA response does not produce enough sweat to reach the surface of the subject's skin, and this EDA response would go undetected by a conventional moisture/sweat detector.”
	Appellant is describing a case where a level of EDA response would go unnoticed through sweat detection alone; however, the scope of such an interpretation is not commensurate with the scope of the claims, which merely require “a measure” of EDA, i.e., any such measure under any supposed circumstance.

Response to Appellant’s arguments regarding the rejection of claims 5 and 16 under 35 U.S.C. 103 OVER Van Pieterson AND Kurtz:
The combination of Van Pieterson and Xu does not disclose the elements of claims 1 and 10, upon which claims 5 and 16 depend.
Examiner notes that this was an oversight and that the Final Office Action clearly establishes that claims 1 and 10 are rejected over Van Pieterson in view of Kurtz.
The combination of Van Pieterson, Kurtz, and Xu does not disclose the elements of claims 1 and 10, upon which claims 5 and 16 depend.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JUSTIN XU/Examiner, Art Unit 3791                                                                                                                                                                                                        
Conferees:
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791  
                                                                                                                                                                                                      /PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.